Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 10/15/2021 is acknowledged.
3.	Claims 1-36 are pending.
4.	Applicant’s election without traverse of Group I, claims 1-30 and the species of the antibody of SEQ ID NOs 4 and 5 which comprise the CDRs of SEQ ID NOs 6-11 and the disease of systemic lupus erythematosus in the reply filed on 10/15/2021 is acknowledged.
5.	Claims 2-3, 8, 10, 17-19 and 24 and 31-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as claims 31-36 being drawn to a nonelected Group and claims 2-3, 8, 10, 17-19 and 24 being drawn as being directed to a non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.
6.	 Claims 1, 4-7, 9, 11-16, 20-23 and 25-30 are under consideration as they read on a method of treating SLE comprising administering the anti-CD38 antibody of SEQ ID NOs 4 and 5 which comprise the CDRs of SEQ ID NOs 6-11. 
7.	Applicant’s IDS document filed on 10/15/2021, 08/02/2019, 07/31/2019 and 06/03/2019 have been considered. 
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

9.	Claims 1, 4-7, 9, 11-16, 20-23 and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a method of treating allergies comprising administering anti-CD38 antibody comprising the CDRs of SEQ ID NOs 6-11, including the antibody of SEQ ID NOs 4 and 5; and SEQ ID NOs 12 and 13, the specification does not reasonably provide enablement for: a method of treating an acute or chronic IgE-mediated disease (including anaphylaxis, cutaneous mastocystosis, nasal polyposis, Kimura's disease, eosinophilic otitis media, eosinophilic gastroenteritis, , bronchopulmonary allergic aspergillosis, bullous pemphigoid, systemic lupus erythematosus, lupus, rheumatoid arthritis, an autoimmune disease, discoid lupus erythematosus, subacute cutaneous lupus erythematosus, neonatal lupus or drug-induced lupus) comprising administering an antibody that specifically binds to CD38, wherein the antibody competes for binding to CD38 with an antibody comprising SEQ ID NOs 4 and 5; wherein the antibody specifically binds CD38 is a biosimilar of daratumumab; wherein the antibody is a non-agonistic antibody; and wherein the antibody induces killing of IgE producing CD38+ cells, including by ADCC, ADCP, CDC, apoptosis or modulation of CD38 enzymatic activity.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with the claims.  The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 
The specification discloses the anti-CD38 antibody comprising the CDRs of SEQ ID NOs 6-11, including the antibody of SEQ ID NOs 4 and 5; and SEQ ID NOs 12 and 13 for use in the claimed invention.  
The specification is not enabled for making and using an antibody that specifically binds to CD38, wherein the antibody competes for binding to CD38 with an antibody comprising SEQ ID NOs 4 and 5; wherein the antibody specifically binds CD38 is a biosimilar of daratumumab; wherein the antibody is a non-agonistic antibody; and wherein the antibody induces killing of IgE producing CD38+ cells, including by ADCC, ADCP, CDC, apoptosis or modulation of CD38 enzymatic activity.  
The specification has not adequately disclosed the genus of these molecules which can be made and used commensurate in scope with the specification for use in a method of treatingIgE mediated disease.  
The breadth of the instant claims encompasses antibodies with fewer than all six CDRs found in the heavy plus light chain binding region. The specification does not adequately disclose how the skilled artisan would make and use the various antibodies recited in the instant claims. 
It is well established in the art that it is highly unpredictable which changes in amino acid sequence can be made in complementarity determining regions (CDRs) of a parental antibody such that the derived antibody retains the binding specificity and affinity of the parent 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light 
Rudikoff et al. (PTO-892; Reference V) teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function (In particular, page 1979, whole document).  Rader et al. (PTO-892; Reference W) teaches in vitro selection and evolution of antibodies derived from phage display libraries by pairing either heavy or light chain of the rodent antibody with human polypeptide library for antibody humanization is unpredictable, and certain antibodies cannot be humanized using this approach; and in addition, antibodies consisting of the same heavy chain paired with light chains that differ in light chain CDR3 and elsewhere in VL can obtain undesired feature of binding different epitopes of the same antigen (In particular, discussion on pages 8914-8915, whole document).  Accordingly, since it is known in the art that antibodies can comprise the same CDR3 amino acid sequences but not share antigen-binding specificity, it is apparent that one of skill in the art could not be able to make and use the genus of recited antibodies which would retain binding specificity and function.   For these reasons, one of skill in the art would not recognize that the specification is not enabled for the use of the genus of the recited antibodies.
The specification provides insufficient direction or guidance regarding how to produce antibodies as broadly defined by the claims other than the antibodies of SEQ ID NOs 4 and 5; and SEQ ID NOs 12 and 13.  One of ordinary skill in the art would be required to practice undue experimentation to practice the invention commensurate in scope with the claimed.  
In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of 
The specification does not adequately teach how to effectively treat or reach any therapeutic endpoint in animals by administrating the recited compositions much less any acute or chronic IgE-mediated disease (including anaphylaxis, cutaneous mastocystosis, nasal polyposis, Kimura's disease, eosinophilic otitis media, eosinophilic gastroenteritis, , bronchopulmonary allergic aspergillosis, bullous pemphigoid, systemic lupus erythematosus, lupus, rheumatoid arthritis, an autoimmune disease, discoid lupus erythematosus, subacute cutaneous lupus erythematosus, neonatal lupus or drug-induced lupus) as encompassed by the instant claims.  The specification does not teach how to extrapolate data obtained from the disclosed studies to the development of effective in vivo animal therapeutic treatment, commensurate in scope with the claimed invention.  
It is not enough to rely on the disclosed studies where, as here, a person having ordinary skill in the art has no basis for perceiving those studies as constituting recognized screening procedures with clear relevance to efficacy in humans or animals  (emphasis added). Ex parte Maas, 9 USPQ2d 1746
In view of the absence of a specific and detailed description in Applicant's specification of how to effectively use the genus of  methods claimed, absence of working examples providing evidence which is reasonably predictive that the genus of methods that are effective for in vivo treatment of disease, and the lack of predictability in the art at the time the invention was made, an undue amount of experimentation would be required to practice the claimed methods with a reasonable expectation of success.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
10.	Claims 1, 4-7, 9, 11-16, 20-23 and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is in possession of: a method of treating allergies comprising administering anti-CD38 antibody comprising the CDRs of SEQ ID NOs 6-11, including the antibody of SEQ ID NOs 4 and 5; and SEQ ID NOs 12 and 13.
Applicant is not in possession of: a method of treating an acute or chronic IgE-mediated disease (including anaphylaxis, cutaneous mastocystosis, nasal polyposis, Kimura's disease, eosinophilic otitis media, eosinophilic gastroenteritis, bronchopulmonary allergic aspergillosis, bullous pemphigoid, systemic lupus erythematosus, lupus, rheumatoid arthritis, an autoimmune disease, discoid lupus erythematosus, subacute cutaneous lupus erythematosus, neonatal lupus or 
The specification describes a method of treating allergies comprising administering anti-CD38 antibody comprising the CDRs of SEQ ID NOs 6-11, including the antibody of SEQ ID NOs 4 and 5; and SEQ ID NOs 12 and 13.
The specification has not adequately described an antibody that specifically binds to CD38, wherein the antibody competes for binding to CD38 with an antibody comprising SEQ ID NOs 4 and 5; wherein the antibody specifically binds CD38 is a biosimilar of daratumumab; wherein the antibody is a non-agonistic antibody; and wherein the antibody induces killing of IgE producing CD38+ cells, including by ADCC, ADCP, CDC, apoptosis or modulation of CD38 enzymatic activity.  
Therefore, the skilled artisan cannot envision all the antibody and method possibilities recited in the instant claims.
Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method.
As evidenced by the art of Goel et al. (PTO-892; Reference W), Khan et al. (PTO-892; Reference X) and Poosarla et al. (PTO-892; page 2; Reference U), antibody specificity for a particular antigen does not correlate with any particular structure for the antibodies themselves. It 
U.S. Court of Appeals for the Federal Circuit recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed,
35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. , the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872
F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345
(Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id.

The legal standard for sufficiency of a patent's (or a specification's) written description is
whether that description "reasonably conveys to the artisan that the inventor had possession at
that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 U.S.P.Q.2d 1111
(Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the
applicant had possession at the time of invention of the claimed inventions.
The claims encompass antibodies without any structure and with numerous functions.  The claims are not limited to the antibodies that were actually produced in the examples in the specification which actually bind to CD38 . 
It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in
order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.
MacCallum, et al. (PTO-892; Page 2; Reference V) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column). De Pascalis, et al. (PTO-892; Page 2; Reference W) demonstrates that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right column). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column). Thus it is 
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. In the instant application, the amino acid sequence itself or isolated protein is required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. In view of the aforementioned problems regarding description of the claimed invention, the specification does not provide an adequate written description of the invention claimed herein.
See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398,
1404-7 (Fed. Cir. 1997). In University of California v. Eli Lilly and Co., 39 U.S.P.Q.2d 1225
(Fed. Cir. 1995) the inventors claimed a genus of DNA species encoding insulin in different vertebrates or mammals, but had only described a single species of cDNA which encoded rat insulin. The court held that only the nucleic acids species described in the specification (i.e. nucleic acids encoding rat insulin) met the description requirement and that the inventors were not entitled to a claim encompassing a genus of nucleic acids encoding insulin from other vertebrates, mammals or humans, id. at 1240. The Federal Circuit has held that if an inventor is "unable to envision the detailed constitution of a gene so as to distinguish it from other materials.
. .conception has not been achieved until reduction to practice has occurred", Amgen, Inc. v.
Chugai Pharmaceutical Co, Ltd., 18 U.S.P.Q.2d 016 (Fed. Cir. 1991). Attention is also directed
to the decision of The Regents of the University of California v. Eli Lilly and Company (CAFC,

Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, as we have previously held, a cDNA is not defined or described by the mere name "cDNA," even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA." See Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.
As such, there is insufficient written description of the required kind of structure identifying information about the corresponding makeup of the claimed antagonists and antibodies to demonstrate possession.




11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 4-7, 9, 11-16, 20-23, 25 and 28-30  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2009/076249 (IDS filed on 06/03/2019; Reference 9).
U.S. Patent Application Publication 2009/076249 teaches the antibody of reference SEQ ID NOs 12 and 17 which are 100% identical to the sequences of instant SEQ ID NOs 5 and 4, respectively, including an IgG1, IgG2, IgG3, IgG4 and a method for treatment of systemic lupus erythematosus comprising administering the antibody including by intravenous and subcutaneous routes and as combination therapies with other therapeutics simulataneously, sequentially or separately.  (In particular, paragraphs [0073], [0230], [0981], [1033], [1036], [1039], [1041], [1071], whole document).
Claims 21-23 are included in this rejection because the same composition is being gibe to the same patient population for the same result.  So, the functional recitations of claim 21-23 are inherent in the reference method.  
The reference teachings anticipate the claimed invention.  

13.	No claim is allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

October 23, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644